Name: Council Regulation (EEC) No 1202/82 of 18 May 1982 on the implementation of the Community scale for the classification of carcases of adult bovine animals for recording market prices in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 5. 82 Official Journal of the European Communities No L 140/35 COUNCIL REGULATION (EEC) No 1202/82 of 18 May 1982 on the implementation of the Community scale for the classification of carcases of adult bovine animals for recording market prices in the beef and veal sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 For the period 28 June 1982 until the end of the 1982/83 marketing year Member States shall record prices on the basis of the Community scale for the classification of carcases of adult bovine animals as established by Regulation (EEC) No 1208/81 in parallel with the method that they apply, pursuant to Article 12 (6) of Regulation (EEC) No 805/68 on the date of entry into force of this Regulation . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the 1979 Act of Accession, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1208/81 (2) established a Community scale for the classification of carcases of adult bovine animals ; whereas Article 6 of that Regu ­ lation provided for the progressive application of the scale in connection with the common organization of the market in beef and veal ; whereas it should be laid down that with effect from 28 June 1982 Member States are to commence applying the new method of price recording in parallel with the method at present applied, Article 2 Detailed rules for implementing this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 148 , 18 . 6 . 1968 , p. 24. 0 OJ No L 123, 7 . 5 . 1981 , p. 3 .